Citation Nr: 1309903	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial disability rating for degenerative changes of the lumbosacral spine, in excess of 10 percent from October 1, 1998 through October 12, 2006, and in excess of 20 percent from October 13, 2006.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected degenerative changes of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and S.F.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran's claims file is now in the jurisdiction of the Albuquerque, New Mexico RO.  (The issue of entitlement to an initial disability rating in excess of 10 percent for impingement syndrome of the left shoulder is not before the Board, as the Veteran excluded this issue from his June 2009 VA Form 9.  See 38 C.F.R. §§ 20.200, 20.302.)

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Increased Rating for Lumbosacral Spine Disability

The Board notes that the Veteran has identified treatment records which are pertinent to his service-connected lumbosacral spine disability and are not currently associated with the claims file.

First, the Veteran has repeatedly alleged (in his October 1998 claim, at his October 1998 VA spine examination, in a March 2000 personal statement, in a January 2004 statement by a private physician, in his August 2008 notice of disagreement, and on his June 2009 VA Form 9) that he went to the Wright-Patterson Air Force Base Medical Center for a CT scan of his lumbar spine in December 1997 and for x-rays of his lumbar spine in January 1998.

Next, the Veteran has alleged (in a January 2006 personal statement) that he had been seen occasionally at Atwater Medical Center for his back condition since 2000; the earliest treatment record in the claims file from this facility is dated in March 2007.

Finally, the Veteran has alleged (on his June 2009 VA Form 9) that he underwent an MRI of his lumbar spine in March 1998.

On remand, the RO/AMC must attempt to obtain all of the aforementioned treatment records after securing all necessary releases for such records from the Veteran.

At his March 2012 hearing, the Veteran testified as to the increased severity of his lumbosacral spine disability, including symptoms of numbness and radiation of pain to the lower extremities.  The Veteran has not been afforded a VA examination for his lumbosacral spine disability since January 2010, more than three years ago.  Therefore, the Board concludes that a current examination for his degenerative changes of the lumbosacral spine is warranted, to include an assessment of any current neurological manifestations of such disability.

Service Connection for Cervical Spine Disability

The Veteran contends that his current cervical spine disability is related to any or all of the following: a July 1990 in-service complaint of neck pain; a March 1996 fall from a ladder while on active duty; carrying heavy arms in service; and his service-connected degenerative changes of the lumbosacral spine.

The Veteran's service treatment records document that he complained of left-sided neck pain (with no trauma) in July 1990.  An accompanying x-ray of his cervical spine in July 1990 showed slight diffuse reversal of the normal cervical curvature which was noted to be probably postural in origin; the cervical spine was otherwise negative.  His service treatment records also document that he fell from a ladder at his residence in March 1996 while on active duty; however, no complaints, findings, or treatment with regard to the cervical spine were noted.

Following his discharge from service in September 1997, the evidence of record documents that the Veteran first sought treatment for his cervical spine in December 2007, when private x-rays showed cervical spasm and mild to moderate diffuse spondyloarthropathy.  Subsequent private treatment records document that the Veteran underwent a C5-T1 laminoforaminotomy and posterior spinal fusion in February 2008 for a herniated disc at C6-7.  The Veteran testified at his March 2012 hearing that he did not have any other neck injuries between his military service and his initial post-service complaints of neck pain in December 2007.

In light of the above, the Veteran should be scheduled for a VA spine examination in order to determine the nature and likely etiology of his cervical spine disability (to include as secondary to his service-connected degenerative changes of the lumbosacral spine).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify the provider(s) of any evaluation or treatment he has received for his lumbosacral spine disability and/or his cervical spine disability (records of which are not already associated with the record), and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (to specifically include records from the Wright-Patterson Air Force Base Medical Center and the Atwater Medical Center).  The RO/AMC should obtain complete records of all such treatment and evaluation from all sources identified.  If any records requested are unavailable, the reason must be explained for the record.

2.  After the completion of the above-requested development, the RO/AMC should schedule the Veteran for a VA spine examination to determine the current severity of his service-connected degenerative changes of the lumbosacral spine, and to determine the nature and likely etiology of his cervical spine disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.

With regard to the lumbosacral spine, all examination findings should be reported to allow for application of pertinent VA rating criteria.  The examiner is requested to comment on any functional loss and/or limitations due to the service-connected lumbosacral spine disability.  The examiner is also requested to specifically report all evidence of any current neurological manifestations of the service-connected lumbosacral spine disability.

With regard to the cervical spine, based on examination of the Veteran and review of the record, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical spine disability is related to any incident of the Veteran's military service?  The examiner is to specifically consider and address the Veteran's documented complaint of neck pain in service in July 1990.

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical spine disability is proximately due to his service-connected degenerative changes of the lumbosacral spine?

(c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical spine disability has been aggravated by his service-connected degenerative changes of the lumbosacral spine?

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

3.  After completion of all of the above, the RO/AMC should review the expanded record and readjudicate the issues on appeal.  If any issue remains denied, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

